DISMISS and Opinion Filed December 30, 2013




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01132-CV

                          MILDRED SLOAN, Appellant
                                    V.
               DEBORAH PANKEY, AS EXECUTRIX OF THE ESTATE OF
                    JAMES W. COLLINS, DECEASED, Appellee

                        On Appeal from the County Court at Law No. 1
                                   Grayson County, Texas
                            Trial Court Cause No. 2011-2-174CV

                              MEMORANDUM OPINION
                          Before Justices Francis, Lang-Miers, and Lewis
                                    Opinion by Justice Francis
       In a letter dated November 25, 2013, the Court questioned its jurisdiction over this appeal

because it appeared the judgment was not final. We requested that appellant file a letter brief

addressing our jurisdictional concern by December 9, 2013. We cautioned appellant that failure

to file a letter brief within the time requested would result in dismissal of her appeal without

further notice. As of today’s date, appellant has not filed a jurisdictional brief.

       Generally, this Court has jurisdiction only over final judgments. See Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that disposes of all

pending parties and claims. Id.

       In her notice of appeal, appellant stated that she is appealing the order signed by the trial

court on July 19, 2013. In this order, the trial court granted appellee’s motion for partial
summary judgment with regard to appellant’s claims. The trial court’s order did not dispose of

appellee’s counterclaim for attorney’s fees. Because the counterclaim remains pending, the

judgment is not final and appealable. See Lehmann, 39 S.W.3d at 195. Accordingly, we dismiss

the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                     /Molly Francis/
131132F.P05                                          MOLLY FRANCIS
                                                     JUSTICE




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MILDRED SLOAN, Appellant                          On Appeal from the County Court at Law
                                                  No. 1, Grayson County, Texas.
No. 05-13-01132-CV       V.                       Trial Court Cause No. 2011-2-174CV.
                                                  Opinion delivered by Justice Francis.
DEBORAH PANKEY, AS EXECUTRIX                      Justices Lang-Miers and Lewis,
OF THE ESTATE OF JAMES W.                         participating.
COLLINS, DECEASED, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, DEBORAH PANKEY, AS EXECUTRIX OF THE
ESTATE OF JAMES W. COLLINS, DECEASED, recover her costs of this appeal from
appellant, MILDRED SLOAN.


Judgment entered December 30, 2013




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE




                                            –3–